DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 25, 26, 29 and 30 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim 15 is objected to because of the following informalities:  In the final line, the word “repertoires” has been misspelled as “repertories”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-24, 27, 28, 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claims 15, 31 and 32, the term “may” renders the claims indefinite, as it is not clear whether the ensuing language is being positively recited as part of the claimed invention.  Claim 15 is also rejected because the meaning of the phrase “use separately or in combination a keyboard” is not clear.  Claim 32 is further rejected because the phrase “associated with” is overly vague”, and does not clearly point out the features of the invention.
Claims 16-24, 31 and 32 are also rejected because they depend directly or indirectly from rejected claim 15.  
Claim 27 is rejected because due to an apparent typographical error, it does not positively recite a product or a method.  Given that claim 28 recites “[t]he method of claim 2”, it appears that the word method was inadvertently omitted in line 1 of claim 27 (between “A” and “to teach a user”).  The claim is also rejected because while it (apparently) purports to recite a method, no discrete method steps are recited in the claim.
Claim 28 is rejected because it depends from rejected claim 27, and also because “said repertoire” lacks proper antecedent basis (as claim 27 does not recite a repertoire).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-24, 27, 28, 31 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a method for providing establishing reading, spelling, phonetics and typing skills to a student. Under MPEP 2106.04(a)(2)(ll)(C), concepts relating to mental processes, in particular managing human behavior, are drawn to abstract ideas. This judicial exception is not integrated into a practical application because the provision of generic computer components in claim 1 does not add a meaningful limitation to the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in MPEP 2106.  Such factors include:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Transformation or reduction of a particular article to a different state of being;
•    Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

Further guidance is provided by Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Alice held that a method of mitigating settlement risk was drawn to an abstract idea. Alice further held that the performance of the method performed on a computer did not amount to “significantly more” than the abstract idea, and thus the claimed invention was drawn to a patent-ineligible abstract idea:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at_(slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’”  Bilski, supra, at 610-611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent's recitation of a computer amounts to a mere instruction to “implement]” an abstract idea “on ... a computer,” Mayo, supra, at_(slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the preemption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F.3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional feature]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U.S., at_(slip op., at 8-9).

Turning to the claimed invention, a method of providing educational information to a student is an abstract idea.  See also MPEP 2106.04(a)(2)(ll)(D) and Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351 -52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016), which held that a method and system for receiving and analyzing information, and displaying the results of the analysis, is also directed to an abstract idea.  The claims are directed to a method comprising a generic computing device which under Alice is not sufficient to impart patentability to the system or method.
Consideration of the factors listed above pertaining to what is significantly more than the judicial exception, as viewed in light of the holding in Alice, weighs against patentability. While the method of claims 14 and 27 includes the use of a computer, the method does not involve an improvement in the function of a computer or other technology. Rather, generic computer components are used in their usual and customary way to perform the method. The claimed method does not result in the physical transformation of an article to a different state, as no physical article (apart from a generic computer system) is recited.  The claimed method does not require the use of a particular machine, as a generic computer system is not a “particular machine” under Alice, nor does it result in the transformation of a physical article. 
Dependent claims 16-24, 28, 31 and 32 also fail to recite limitations which would overcome the rejection. These claims are generally directed to the types of information being provided to a student, and various ways in which a user is to “visually identify” material (such visual identification being a mental process) or pointing a finger (which is human behavior).  Again, generic computer components are being used in their routine and conventional way as a means to display information. While claim 31 recites the provision of a physical article, this article is not transformed to a different state, and is merely pointed at by a user.  Because the claimed invention does not involve significantly more than the abstract concept of managing human behavior including mental processes, the claims are rejected under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-24, 27, 28, 31 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ward (US 2018/0096624).  Ward discloses a method of teaching a user comprising providing a computing device including a keyboard, a hardware processor, an associated memory and a graphical user interface, wherein a user may use a finger to identify, select or drag various elements in response to prompts provided by the device.  See paragraphs [0076-77].  Also, as discussed above, the use of the word “may” indicates that the ensuing language has not been clearly and positively recited as being part of the claimed invention.
With respect to claims 16 and 17, the method of Ward includes reading drills (see e.g. paragraph [0059-62], and thus inherently involves visually identifying words and groups of letters comprising words.  With respect to claims 18-23 and 28, Ward discloses at paragraph [0077] that in one embodiment a user points to a certain portion of an interactive display when prompted in a certain way.  The various specific recited prompts, and intended answers, are non-functional descriptive material.  Such material will not overcome the prior art where there is no new and nonobvious functional relationship between the material and the underlying computer system, and where the system merely serves as support for information directed toward conveying meaning to a human reader.  See MPEP 2111.05(III).  With further respect to claim 23, Ward discloses at paragraph [0054] that in one embodiment the user receives auditory phonetic prompts.  With respect to claim 24, the claim language “for the user to rearrange” is functional language, describing an intended use or purpose of the invention.  Under MPEP 2114, such language will not overcome the prior art.  Ward discloses the explicitly recited method step of presenting letters or words. In the interests of providing a complete Office Action, applicant is further advised that instructional methods where students rearrange letters to form words are known.  See for example paragraph [0180] of De Lay.  With respect to claim 27, as discussed above the claim does not clearly recite any discrete method steps.  With respect to claim 31, Official Notice is taken that substitute keyboards including paper or other physical material are well known, and would have been obvious to one of ordinary skill in the art.  With respect to claim 32, again “may be” and “associated with” do not clearly recite a further limitation.  Further, the contents of the substitute keyboard are printed matter, which again is non-functional material having no new or nonobvious functional relationship with the underlying substrate under MPEP 2111.05.  The substrate merely serves as a support for the contents printed thereon.

Response to Arguments
Applicant's arguments filed September 26, 2021 have been fully considered but they are not persuasive.
Applicant did not present any arguments pertaining to the rejections under 35 USC 101.  The new claims are also rejected under 35 USC 101, for the reasons set forth above.
Applicant’s arguments with respect to the prior art rejections under 35 USC 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant is also advised that the previously arguments relied primarily on intended uses or purpose of the invention, which as discussed above is not sufficient to impart patentability under MPEP 2114.  Ward discloses the recited limitations of the invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
August 4, 2022